Title: From Thomas Jefferson to André Limozin, 4 October 1785
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Oct. 4. 1785.

I received yesterday your favour informing me that your Ship Eolus would sail on the 5th. inst. As you had expected she would not sail till the 15th. when you wrote me before, I had so informed the two Mr. Fitzhughs, two gentlemen of Virginia who wished to go in her. When I received your letter yesterday therefore, the warning to them was too short to get ready. Of consequence they have concluded to go in the ship bound for Philadelphia which you say will sail the 15th. They will leave Paris the 10th. for Havre. Still I wish that my trunks and box should go in the vessel bound for Portsmouth. But it will be necessary to give to the Captain those instructions that I had intended for Mr. Fitzhugh, that is to say, to send the smallest trunk to Williamsburgh and the other two and the box to Richmond. As the Captain is probably unacquainted with the communications of that country, it will be necessary to caution him particularly not to send all the packages together to Williamsburgh under any expectation of their being forwarded from thence to Richmond. There is no conveyance between Williamsburgh and Richmond, and there are almost daily conveyances from Portsmouth to both those places. I have the honour to be with much respect Sir Your most obedient humble servant,

Th: Jefferson

